447 F.2d 1400
John Mark WEBB, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 28843.
United States Court of Appeals, Fifth Circuit.
August 24, 1971.

Appeal from the United States District Court for the Southern District of Texas at Laredo; Ben C. Connally, Judge.
Milam L. R. Wade, Dallas, Tex., Roger C. Rocha, Laredo, Tex., for petitioner-appellant.
Anthony J. P. Farris, U. S. Atty., James R. Gough, Asst. U. S. Atty., Houston, Tex., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
The final order of the District Court, denying petitioner's § 2255 application, is affirmed. Smedberg v. United States, 5 Cir. 1971, 448 F.2d 401.


2
Affirmed.